DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two check valves of claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 17-20 should be amended to -whereupon the oxyhydrogen propelled into said intake chamber and said expansion chamber expands abruptly into steam in said expansion chamber to increase pressure within said expansion chamber and thereby enhance thermal engine power, and the oxyhydrogen propelled into said heat exchanger cools [[the]] a water vapor back into liquid water-.  Appropriate correction is required.

Claim 39 is objected to because of the following informalities:  line 2 should be amended to -the second heat exchange path input before it enters an expansion fluid tank to permit the recirculate expansion fluid to exchange heat with the expanded fluid from radiator, in turn permitting [[the]] heat from the expanded fluid to be absorbed back into the recirculating the expansion fluid tank -.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities:  lines 4-5 should be amended to - the volumetric space between the thermal mass and the thermal mass chamber forms a heat transfer fluid chamber, -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 33:

Claims 34-40 are rejected due to their dependence on claim 33.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 32:
The claim is unclear because of the limitation “an engine block fluidly connected to an electrolytic cell and including a cylinder…” in line 2. The limitation is unclear because it’s not 

Regarding claim 33:
The claim is unclear for several reasons. First, the limitation “wherein said intake chamber is sealingly and fluidly connected to receive expanded fluid from said cylinder expansion chamber through an intake tube” in lines 12-13 is unclear. The limitation is unclear because it indicates the intake chamber receives expanded fluid from the cylinder expansion chamber when the opposite is true and further indicated on page 67 of the specification (the expanded fluid is passed from the intake chamber to the cylinder expansion chamber). For the sake of examination, the office has assumed the fluid is passed from the intake chamber to the cylinder expansion chamber.
The claim 33 recites the limitation "the end" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
The claim is unclear because of limitation “a vapor trap positioned before the check valve at the end of the exhaust tube, said check valve sealingly and fluidly connecting to a radiator which fluidly connects to a first heat exchanger path for circulating expanded fluid” in lines 16-18. The limitation is unclear because it indicates that the vapor trap is before the check valve on the exhaust tube when this is not the case as shown in figure 7. The check valve 126 and vapor trap 128 are on different fluid lines which conflicts with the claim. While the language is supported by the specification, in practice, the specification and figures show that the two are not on the same fluid line as required by the claim. For this reason, the limitation is unclear. For the 
The claim recites the limitation "said expansion fluid tank input" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34-40 are rejected due to their dependence on claim 33.

Regarding claim 34:
The claim is unclear because of the limitation “a second heat exchanger path for one of circulating expansion fluid if it is used for cooling expanded fluid and connecting said second heat exchange path to an air blower to cool expanded fluid” (emphasis added by the examiner) in line 2. The limitation is unclear because of the “one of” language in the claim which suggests there are several alternatives to infringing the claim when only one alternative appears to be recited (“circulating expansion fluid if it is used for cooling expanded fluid”) while the other limitation (“connecting said second heat exchange path to an air blower to cool expanded fluid”) appears to be required by the claim. Further, the language “if it” in the claim raises a question of if the circulating expansion fluid should be used for cooling expanded fluid.
Claim 40 is rejected due to its dependence on claim 34.

Regarding claim 38:
The claim recites the limitation "the pressure chamber" in line 38.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 39:

The claim recites the limitation "the recirculate expansion fluid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 40:
The claim is unclear because of limitation “a thermal mass chamber encloses a thermal mass” in lines 3-4. The limitation is unclear because in the limitation before these lines already establishes these structures and therefore unclear whether this second limitation establishes a second set of these structures or if they are one and the same. For the sake of examination, the office has assumed these structures are one and the same.
The claim recites the limitation "the volumetric space" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim is unclear because of limitation “a vacuum can be pulled in said thermal battery vacuum chamber” in lines 6-7. The limitation is unclear because of the language “can be pulled” in the limitation. For the sake of examination, the office has assumed this language requires a vacuum formed within the thermal battery vacuum chamber.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Regarding claim 32:
A thermal engine (figure 1) comprising: 
an engine block (10) fluidly connected to an electrolytic cell (32) and including a cylinder (inherent structure to receive the piston) and a piston (column 4, lines 5-10, “piston type”) slidably retained within the cylinder (inherent structure to receive the piston) to define an expansion chamber (inherent structure between the piston and the cylinder) and including an intake chamber (11) and an exhaust chamber (17).  
 
Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter:  claims 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “such that said expansion fluid pump propels water from said expansion fluid tank into said electrolytic cell, which generates a quantity of oxyhydrogen from the water; and propels said oxyhydrogen into one of said expansion chamber and said exhaust chamber, whereupon oxyhydrogen propelled into said intake chamber and said expansion chamber expands abruptly into steam in said expansion chamber to increase pressure within said expansion chamber and thereby enhance thermal engine power, and oxyhydrogen propelled into said heat exchanger cools the water vapor back into liquid water, which generates a vacuum within said exhaust chamber to increase the thermal .
	

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 rejection of claim 32:
The applicant’s amendments to the claims have not overcome the prior art and for this reason the rejection is maintained. Further, the applicants have not provided any arguments as to why the above rejection is improper and for this reason the rejection is maintained.

Regarding the claim objections:
The applicant’s amendments to the claims have overcome these objections and for this reason they are withdrawn. However, based on the amendments to the claims, new objections have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746